JON O. NEWMAN, Circuit Judge,
concurring in the result:
I agree that the State of New York need not be joined as a necessary and indispensable party-in this lawsuit but for only one of the reasons the Court sets forth: the Attorney General of the State of New York has appeared in the case (in the District Court and here) representing the Defendant-Appellant New York State Thruway Authority, and his argument that the Authority’s use of tolls to pay for maintenance of the State’s Canal System does not violate the' dormant Commerce Clause will be exactly the same, whether asserted only on behalf of the Authority or also on behalf of the State.
Moreover, as the State’s chief legal officer, he can be expected to advance that argument as vigorously as if the State were a party to this lawsuit. In urging dismissal under Rule 19 of the Federal Rules of Civil Procedure, with the consequence of refiling in state court because of the State’s Eleventh Amendment immunity in federal court, the Attorney General makes no claim that he would advance a different or stronger argument on the constitutional issue in the state court. “[Jjoinder will not be compelled under the ‘impair or impede’ provision of Rule 19(a) if the absentee’s interest is adequately represented by an existing party.” 4 Moore’s Federal Practice § 19.0S[3][f][ii] (2014) (footnote collecting cases omitted). See Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 134 (2d Cir.2013).
I cannot agree, however, with several of the Court’s other reasons and therefore concur only in the result that reverses the dismissal of the suit for failure to join the State as a party under Rule 19.
1. The Court acknowledges that “if the Thruway Authority loses, the State will likely have to come up with some other way to raise money for the canals,” Court op. at 15, but nevertheless concludes that “New York’s financial interest in the outcome of this lawsuit — however large — is too remote and indirect to qualify as a valid Rule 19 interest.” Court op. at 18. When a court tells people they “will likely have to come up” with money upon losing a lawsuit, they would not consider their interest in the lawsuit “remote.” Neither does New York. Whether New York’s financial interest in the lawsuit is the kind of interest that suffices for Rule 19 joinder is a fairly debatable issue that we need not decide, but that interest is surely not “remote.”
2. The Court observes that “[t]he State’s interest in having another entity fulfill its constitutional obligation to support the Canal System is assuredly significant, but it is too remote and indirect to make it a necessary party.” Id. at [14] (Emphasis added).
Perhaps the State’s interest in having “another entity” fulfill the State’s constitutional obligation is remote and speculative. After all, if the Turnpike Authority is denied the use of tolls to fund the Canal System, the State can choose either to *362have “another entity” raise and disburse the needed funds or to provide the funds directly out of the State’s treasury. Which means the State chooses might be speculative, but the State’s need to take some action to make sure the constitutionally required funds are provided is by no means speculative. Indeed, it is certain.1
3. The Court acknowledges that “a defeat for the Thruway Authority may have downstream effects that cost the State money.” Id. at [17-18]. Nevertheless, the Court asserts that “the State’s interest here is the same as its interest in the fortunes of any other entity that contributes to a state function and thereby and to that extent obviates an expenditure that the [S]tate might otherwise make.” Id. at [18] (emphasis added). The Court offers as an example of the “other entity” the American Red Cross providing flood or famine relief. See id.
But the State’s interest here is not the same as whatever interest in might have in the fortunes of the Red Cross. Worthy as such private expenditures are, they are not made in lieu of a State obligation, like New York’s obligation to maintain the canals.2 A decision by the Red Cross to cease funding relief to flood or famine victims would be unfortunate, but it would not trigger a state constitutional or statutory obligation to replace such funding.
4. The Court contends that a financial interest, sufficient for Rule 19 joinder, is “inconsistent” with Circuit precedent, id. at [15], citing ConnTech Development Co. v. University of Connecticut Education Properties, Inc., 102 F.3d 677 (2d Cir.1996). I see nothing in ConnTech that defeats the State’s claim that it has a financial interest here.
That case was a suit by ConnTech to enforce an arbitration award it had won for breach of its assignor’s contract with Connecticut Education Properties, Inc. (“UCEPI”). UCEPI unsuccessfully moved to dismiss, contending that the State of Connecticut was a necessary party under Rule 19. The adverse judgment against UCEPI created no actual or even potential liability for the State of Connecticut. Here, by contrast, an adverse judgment against the Thruway Authority, restricting the use of tolls, would create a distinct likelihood that New York will have to find some way to pay for maintenance of the canals.
The Court deems ConnTech relevant because the contract in that case expressly insulated the State from liability for the debts of UCEPI, and New York has insulated itself by statute from liability for the debts of the Thruway Authority. But that insulation was not decisive in ConnTech, and it is not decisive here. The critical difference between the cases is that the adverse judgment in ConnTech created no risk of a financial obligation for Connecticut,3 whereas an adverse judgment in our *363case would create a serious financial risk for New York.
There appears to be some uncertainty as to what kind of financial interest would make a party necessary within the meaning of Rule 19. On the one hand, it is said that the “interest” of an absent party rendering it necessary must be “legally protected, not merely a financial interest.” 4 Moore’s Federal Practice § 19.03[3][b] (2004) (internal quotation-marks omitted). On the other hand,, that same treatise says that in a suit against an insurer in states permitting direct actions against insurance companies, “the insurer ... would probably be an indispensable party.” Id. § 19.06[5]. Of course, an insurer in a direct action state is not similarly situated to New York in the pending ease, but the example of such an insurer indicates that a financial interest can in some circumstances make a party indispensable.
If toll receipts cannot be used to maintain the Canal System, New York will have an obligation to arrange for replacement funding. Rather than resolve the debatable issue of whether a financial obligation of that sort creates an interest that renders New York necessary, I prefer to reject joinder on the clear basis that New York is not an indispensable party because its interests are fully protected by the appearance of the Attorney General.

. The Plaintiffs-Appellants suggest that the Thruway Authority itself can find some revenue source other than tolls to maintain the Canal System. That possibility is fairly described as speculative.


. The Court's example of a state interest in the fortunes of a private organization would be persuasive if the private organization had the sole responsibility for discharging a state obligation like the obligation to provide schools. Denial of the use of toll receipts to discharge an obligation of that sort would indeed make the state interest in the fortunes of the private organization relevant. But that example would merely raise the Rule 19 issue, not resolve it.


.In ConnTech, our Court relegated to a footnote the rejection of ConnTech’s argument that Connecticut had an interest requiring joinder because UCEPI lacked sufficient assets to satisfy a judgment against it and such a judgment would "implicate the State's treasury.'' See 102 F.3d at 683 n. 3. The footnote pointed out that the contract, on which Conn*363Tech had sued, expressly disavowed any such responsibility by the State. In any event, the claim that UCEPI lacked sufficient funds to pay the adverse judgment, lacking support in the record, was entirely speculative.